Exhibit 10.35
AMENDMENT TO THE
AMENDED AND RESTATED CORRECTIONS CORPORATION OF AMERICA
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
     WHEREAS, Corrections Corporation of America (the “Company”) established the
Amended and Restated Corrections Corporation of America Non-Employee Director
Deferred Compensation Plan (the “Plan”), originally effective as of June 1,
2002; and
     WHEREAS, the Company most recently amended and restated the Plan, effective
January 1, 2005, to make changes required or permitted by Section 409A of the
Internal Revenue Code of 1986, as amended; and
     WHEREAS, the Company desires to amend the Plan to remove the age 70
deferral limit for deferral elections and subsequent deferral elections
occurring on or after February 8, 2010.
     NOW, THEREFORE, effective for deferral elections and subsequent deferral
elections occurring on or after February 8, 2010, the Company hereby amends
Section 3.2(a)(ii) of the Plan to provide as follows:
     (ii) Payment of a Participant’s Deferred Compensation Benefits must
commence on or before the later of (A) sixty (60) days after such Participant’s
Separation from Service, or (B) the fifteenth (15th) day of the month next
following the Payment Date elected by the Participant in his or her deferral
election form (or pursuant to a subsequent deferral election permitted under
Section 3.3(c)(iii)).
[Remainder of page intentionally left blank. Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Corrections Corporation of America has caused this
Amendment to the Amended and Restated Corrections Corporation of America
Non-Employee Director Deferred Compensation Plan to be executed this 8th day of
February, 2010, effective February 8, 2010, by its duly authorized officers.

                  CORRECTIONS CORPORATION OF AMERICA    
 
           
 
  By:   /s/ David M. Garfinkle
 
   
 
  Title:   Vice President, Finance    

ATTEST:
                                                            

2